DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/21 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “forming a post of an epitaxial layer” (claim 1, line 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 &16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “wherein the crushing layer includes cracks”. There is insufficient support 
Claims 2-7 and 16-20 are rejected for being dependent on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “forming a post of an epitaxial layer” in line 5. It is unclear what said feature refers to. The drawing only shows an epitaxial layer 12 (see applicant’s Fig. 2B-2D); however, the structural dimension/shape of the post remains unclear.
	Claims 2-7 and 16-20 are rejected for being dependent on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 1-7 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. 2015/0255955) in view of TOMABECHI (US PUB. 2013/0248932).
Regarding claim 1, Wang teaches a method of manufacturing a semiconductor substrate 321/221 (Fig. 2a-2b & Fig. 3a-3b), comprising: 
polishing a back surface of the semiconductor substrate (Para [0050], wherein Wang teaches polishing of the back surface of the substrate) to form a crushing layer 334 (Fig. 3a-3b) on the back surface of the semiconductor substrate 321 (step 103 in Fig. 1b, 321 and/or 221 in Fig. 3a-b) before forming a post (228, 229 and/or 230) of an epitaxial layer 222 (e.g. note mesa structures in Fig. 2a-b) formed on a front surface of semiconductor substrate 221 (Fig. 2-3), wherein the crushing layer includes cracks; and
forming the post 229 of the epitaxial layer on the front surface of the semiconductor substrate 221/321 after forming the crushing layer (Fig. 2-3, it is understood that the post 228/229 is formed after the bow shape of the substrate 321 is addressed, see Fig. 1b-Fig. 3 and respective text), 
wherein the semiconductor substrate 321/221 is not exposed to a temperature of 200°C 300°C or higher between the polishing and the forming of the post (Fig. 1b, 3 and 
Though Wang teaches polishing the back surface of the substrate; however, Wang is silent on a grinding process. Further, though Wang teaches breakage (cracks) in the substrate/wafer (Para [0019]) due to warpage/bowing; however, Wang is silent on wherein the crushing layer includes cracks. The Examiner understands that grinding a back surface via a grinding device would have been obvious in the semiconductor art. For instance, TOMABECHI teaches grinding a back surface of a semiconductor substrate 10 to form a crushing layer 11 including cracks or fracture on the back surface of the semiconductor substrate (Fig. 4-5D and respective texts). The benefits to the crushing layer 11 is to cancel out the warpage due to the epitaxial layer 20. As such, said claim feature would have been obvious and within the ordinary skill in the art. 
Regarding claim 2, the combination of Wang and TOMABECHI teaches the method of manufacturing a semiconductor substrate according to claim 1, wherein the post is formed by etching the epitaxial layer (Fig. 2a-2b and respective text).
  Regarding claim 3, the combination of Wang and TOMABECHI teaches the method of manufacturing a semiconductor substrate according to claim 2, wherein the 
Regarding claim 4, the combination of Wang and TOMABECHI teaches the method of manufacturing a semiconductor substrate according to claim 1, wherein the post is a light emitting post, and the method further comprises forming a protective film 437 that protects a light emission port of the light emitting post after the forming of the post (Fig. 2a-2b, 4a-4b & 8 and respective texts).  
Regarding claim 5, the combination of Wang and TOMABECHI teaches the method of manufacturing a semiconductor substrate according to claim 4,-2-Application No. 16/505,070 wherein the post is formed by etching the epitaxial layer, and the forming of the protective film 437 is performed after the forming of the post (Fig. 2a-2b, 4a-4b & 8 and respective texts).  
Regarding claim 6, the combination of Wang and TOMABECHI teaches the method of manufacturing a semiconductor substrate according to claim 5, further comprising forming an insulating film (unlabeled insulating sidewalls covering sidewalls of mesa in Fig. 4) covering a part of the post, in which the protective film 437 is formed at the same time (Fig. 4 & 8).  
Regarding claim 7, the combination of Wang and TOMABECHI teaches the method of manufacturing a semiconductor substrate according to claim 1, wherein the semiconductor substrate is not exposed to a temperature of 200°C or higher between the grinding and the removing (Fig. 1b, 3 and 2a-2b & Para [0054-0057] and TOMABECHI’s Fig. 4-5D and respective text – note after forming the crushing layer, the substrate is cooled to room temperature [0055], and then removal of parts of the epitaxial layer occurs, see Para [0058]). Notwithstanding, it has been held that where 
Regarding claim 16, the combination of Wang and TOMABECHI teaches the method of manufacturing a semiconductor substrate according to claim 2, -4-Application No. 16/505,070wherein the post constitutes a light emitting post, and the method further comprises forming a protective film 437 that protects a light emission port of the light emitting post after the forming of the post (Fig. 2a-2b, 4a-4b & 8 and respective texts and TOMABECHI’s Fig. 4-5D and respective text).  
Regarding claim 17, the combination of Wang and TOMABECHI teaches the method of manufacturing a semiconductor substrate according to claim 3, wherein the post constitutes a light emitting post, and the method further comprises forming a protective film that protects a light emission port of the light emitting post after the forming of the post (Fig. 2a-2b, 4a-4b & 8 and respective texts and TOMABECHI’s Fig. 4-5D and respective text).  
Regarding claim 18, the combination of Wang and TOMABECHI teaches the method of manufacturing a semiconductor substrate according to claim 2, wherein the semiconductor substrate is not exposed to a temperature of 2000C or higher between the grinding and the forming of the post (Fig. 1b, 3 and 2a-2b & Para [0054-0057] and TOMABECHI’s Fig. 4-5D and respective text – note after forming the crushing layer, the substrate is cooled to room temperature [0055], and then removal of parts of the 
Regarding claim 19, the combination of Wang and TOMABECHI teaches the method of manufacturing a semiconductor substrate according to claim 3, wherein the semiconductor substrate is not exposed to a temperature of 2000C or higher between the grinding and the forming of the post (Fig. 1b, 3 and 2a-2b & Para [0054-0057] and TOMABECHI’s Fig. 4-5D and respective text – note after forming the crushing layer, the substrate is cooled to room temperature [0055], and then removal of parts of the epitaxial layer occurs, see Para [0058]). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 20, the combination of Wang and TOMABECHI teaches the method of manufacturing a semiconductor substrate according to claim 4, wherein the semiconductor substrate is not exposed to a temperature of 2000C or higher between the grinding and the forming of the post (Fig. 1b, 3 and 2a-2b & Para [0054-0057] and TOMABECHI’s Fig. 4-5D and respective text – note after forming the crushing layer, the 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 16-20 have been considered but are moot in view of new grounds of rejection. The Examiner would like to point out that the limitation “forming a post of an epitaxial layer” is a physical structure that adds a structural dimension to the claim scope. As such, it is important to understand its positioning and shape in the drawing and within the claim context. The attorney failed to point out during the interview as to which structural feature represented the post. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894